955 A.2d 1011 (2008)
Walter CEO, Petitioner
v.
John KERESTES, Superintendent SCI Mahoney, District Attorney of the County of, Attorney General of the State of Pennsylvania, Respondents.
No. 38 EM 2008.
Supreme Court of Pennsylvania.
August 27, 2008.

ORDER
PER CURIAM.
AND NOW, this 27th day of August, 2008, the Application for Leave to File Original Process is GRANTED, and the Petition for Habeas Corpus is DENIED.
Justice GREENSPAN did not participate in the consideration or decision of this matter.